Citation Nr: 1725701	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  12-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from August 1959 to July 1961.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In October 2015 and May 2016, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) paperless claims processing systems.  Any future consideration of this Veteran's case should take into account the existence of these records.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not demonstrated in service to include as a result of trauma from repeated noise exposure, nor does the record reflect a continuity of symptomatology since separation from service.  Hearing loss was first clinically established years after service.

2.  The Veteran's tinnitus was not demonstrated in service, to include as a result of trauma from repeated noise exposure, nor does the record reflect a continuity of symptomatology since separation from service.  Tinnitus was not demonstrated within one year following service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1131, 1137, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112. 1113, 1131, 1137, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify the Veteran of the need of necessary information and evidence and assist him or her in obtaining evidence necessary to substantiate a claim, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has assisted the Veteran in obtaining evidence to the extent possible, in collecting service treatment records, arranging examinations and obtaining opinions.  Additionally, the Board is satisfied that VA complied with all directives from the Board's previous remand.

Service Connection 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946 and manifests an organic disease of the nervous system, to include sensorineural hearing loss and/or tinnitus to a degree of 10 percent within one year from the date of termination of such service, such disease may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such as organic disease of the nervous system, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability, i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above, and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159   (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary will give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay Evidence 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  Id.  Furthermore, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran's Assertions

The Veteran contends that he went into the service with no hearing loss or tinnitus and their onset occurred in service.  The Veteran believes that his hearing loss and tinnitus are due to noise trauma from repeated exposure to small-arms fire and working with a teletype machine.  He adds that hearing loss is reflected in his separation examination.  The Veteran further contends that these disabilities have persisted and worsened post-service, with continuity of symptomatology, warranting service connection.   

Previous Examinations

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows or fails to show as to the claims.

The record indicates that the Veteran's examinations for both induction and separation in 1959 and 1961, respectively, included no audiometric testing, but the examiners recorded whispered voice testing results as 15/15 in both ears.  The Board notes that hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).  Both the Veteran's induction and separation examinations contained no reports by the Veteran of hearing loss or tinnitus.

A January 2005 private treatment examination revealed audiometric testing results indicating sensorineural hearing loss in both ears. 

An audiological examination in May 2010 revealed a mild/moderate gently sloping to moderate/severe sensorineural hearing loss; thresholds for both ears being worse than those recorded in January 2005 examination; and reduced tympanic membrane mobility in the left ear.  The audiologist recommended hearing aids.  The Veteran reported noticing hearing loss since the 60's while in military service and exposed to loud noise.

A June 2010 otolaryngology consultation provided a diagnosis of otitis externa in the right ear and sensorineural hearing loss.  In November 2010, the otolaryngologist, Dr. P.P. opined that the Veteran's sensorineural hearing loss, which is consistent with a history of noise trauma, and his tinnitus is common among patients with noised-induced hearing loss.  He explained that the Veteran had reported a long history of hearing loss dating back to his service, in which he was exposed to noise on the rifle range for two years.

In November 2012, the Veteran underwent a VA examination for hearing loss and tinnitus, with the examiner's findings recorded in a Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ).  The examiner conducted an air conduction study of the Veteran's hearing loss.  The Board at the outset notes that VA audiology testing is normally evaluated by air conduction tests, as many audiologists have stated that air conduction testing is better than bone conduction testing to evaluate hearing loss.  The examiner's air conduction study results were as follows.

RIGHT EAR
A 	      B              C              D              E             F             G
500 Hz*   1000 Hz   2000 Hz   3000 Hz   4000 Hz  6000 Hz  8000 Hz        AvgHz 
										         (B-E)	
50              50           65             55             80           75            80                   62.5


LEFT EAR
A 	      B              C              D              E              F              G
500 Hz*   1000 Hz   2000 Hz   3000 Hz   4000 Hz   6000 Hz   8000 Hz       AvgHz 
										          (B-E)
45                55              55             50               60             65              65         55

*The puretone threshold at 500 Hz is not used in determining the evaluation but is used in determining whether or not a ratable hearing loss exists.
**The average of B, C, D, and E.

Additionally, the examiner recorded Speech Discrimination Scores (Maryland CNC word list) of 72 percent for the right ear and 80 percent for the left.  From the foregoing results, the examiner diagnosed the Veteran with sensorineural hearing loss in his right and left ears, in the frequency ranges of 500-4000 Hz and at 6000 Hz or higher frequencies.  

The examiner, in considering whether the Veteran's hearing loss is at least as likely as not caused by or a result of an event in military service, opined that it is not.  She explained that, based on the history provided by the Veteran, his hearing loss did not become noticeable until approximately four to five years prior to this examination.  She added that the configuration of the hearing loss seen on the audiogram is not consistent with acoustic trauma.  She further stated that the Veteran's hearing loss did not exist prior to service.  However, the examiner also noted that the Veteran's hearing loss produced the functional impact of a diminished capacity to hear telephone conversations, as reported by the Veteran.  

In regard to tinnitus, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be an associated symptom.  Yet, she also observed that tinnitus did not have a functional impact on the Veteran's ability to work or conditions of daily life.  

In December 2015, a VA examiner conducted an air conduction study of the Veteran's hearing loss, with the following results.  

RIGHT EAR
A 	      B              C              D              E             F             G
500 Hz*   1000 Hz   2000 Hz   3000 Hz   4000 Hz  6000 Hz  8000 Hz        AvgHz 
										         (B-E)	
75             75           70             70             80           80            80                  73.75
LEFT EAR
A 	      B              C              D              E              F              G
500 Hz*   1000 Hz   2000 Hz   3000 Hz   4000 Hz   6000 Hz   8000 Hz       AvgHz 
										          (B-E)
80             80            65             60             70             75            90                 68.75

*The puretone threshold at 500 Hz is not used in determining the evaluation but is used in determining whether or not a ratable hearing loss exists.
**The average of B, C, D, and E.

The Veteran's Speech Discrimination Scores (Maryland CNC word list) were 68 percent for the right ear and 46 percent for the left ear.  The examiner further recorded abnormal immittance (tympanometry) findings for both ears, as well as abnormal ipsilateral and contralateral acoustic reflexes for both ears.  From all of the above findings, she diagnosed the Veteran with mixed hearing loss of the left ear and sensorineural hearing loss of the right ear in the frequency ranges of 500-4000 Hz.

The examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  She explained that hearing loss records indicate a steady decline in low, middle and high frequency thresholds, with fluctuating mixed hearing loss.  For example, the examiner noted that the 2005 examination revealed moderate to severe sloping mixed hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear, with excellent and good word recognition scores, respectively.  She added that testing in 2010 revealed puretone thresholds consistent with the 2005 results, but with mixed components bilaterally, with no word recognition scores in the examination.  The examiner further noted that testing in 2012 indicated moderate to severe sloping sensorineural hearing loss in the right ear and moderate to severe mixed hearing loss in the left ear, with fair and good word recognition scores, respectively.

Her own examination now indicated flat severe sensorineural hearing loss in the right ear and flat severe mixed hearing loss in the left ear, with poor word recognition scores, bilaterally and abnormal flat tympanograms (with the possibility of otitis media, which could not be ruled out).  While acknowledging that exposure to noise can be a compounding factor and may further impair a person's hearing thresholds, she added that is not likely that the Veteran's hearing loss is directly linked to noise trauma while in service. 

As for tinnitus, the examiner recorded the Veteran's reports that it is recurrent, it lasts between five and 10 minutes, it occurs twice weekly, and both sides are affected.  However, not only did she note that the Veteran reported that the onset of his tinnitus was only one year previous to the examination, she further noted the inconsistency of his past statements in the record regarding its onset, ranging from just after leaving military service to sometime in 2008.  

The examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with the hearing loss, as tinnitus is known to be an associated symptom.  She further opined that the Veteran's tinnitus was less likely than not as not caused by or a result of an event in military service.  The examiner once again recognized that exposure to noise can be a compounding factor and may further impair a person's hearing thresholds, but explained that is more likely that the occluded effect of tinnitus is directly linked to mixed hearing loss, rather than acoustic trauma.  She added that tinnitus has a functional impact on the Veteran's ability to work or the conditions of daily life, as tinnitus or its occluded feeling affects the Veteran's hearing of dialogue on television, interferes with his understanding when talking with someone and is an annoyance in quiet moments.

In August 2016, in compliance it the Board's May 2016 remand directives, the same examiner rendered an addendum opinion, which addressed new evidence now associated with the claim's file.  The examiner opined that the Veteran's bilateral hearing loss and bilateral tinnitus are less likely than not caused by or a result of an event in military noise exposure.  

In reviewing the record with new additions, the examiner explained by first noting that the Veteran's enlistment and separation examinations recorded 15/15 whispered voice test results, but without puretone thresholds to determine significant threshold shifts while in service, which would otherwise reflect acoustic trauma.  She added, however, that at the time of separation, there was no history or reports in the Veteran's record of significant hearing loss or tinnitus.  

The examiner further stated that the Veteran's medical records once again indicated a steady decline in low, middle and high frequency thresholds, with fluctuating hearing loss.  She added that this aspect of the Veteran's hearing loss does not support the conclusion that it is due to acoustic trauma.  The examiner again pointed to the 2005 audiometric examination which revealed moderate-to-severe mixed hearing loss in the right ear and mild-to-moderate sensorineural hearing loss in the left ear with excellent and good word recognition scores, respectively.  She restated that testing in 2010 revealed puretone thresholds consistent with the 2005 test results, but with mixed components bilaterally, with no word recognition scores in the examination.

The examiner reviewed new evidence from 2010, including the June 2010 otolaryngology consultation.  She noted its findings of right-ear otitis externa, now essentially resolved, and mixed hearing loss.  She concluded that these findings do not support a further finding that acoustic trauma caused the Veteran's right-ear hearing loss.  

As in her December 2015 examination, she noted that testing in  2012 revealed moderate-to-severe sloping sensorineural hearing loss in the right ear and moderate-to-severe mixed hearing loss in the left ear, with fair and good word recognition scores, respectively.  

In looking to her own testing in December 2015, she noted her findings of flat severe sensorineural hearing loss in the right ear and flat severe mixed hearing loss in the left ear, with poor word recognition scores, bilaterally and abnormal flat tympanograms (with the possibility of otitis media, which could not be ruled out).  The examiner observed that those findings, including abnormal immittance findings, are inconsistent with noise trauma as a cause of hearing loss.  She added once again that, although exposure to noise can be a compounding factor and may further impair a person's hearing thresholds, it is not likely that the Veteran's hearing loss is directly linked to noise trauma while in service.  

The examiner further stated that the Veteran has other medical conditions, which can be associated with his current hearing loss and tinnitus and cannot be ruled out at present.  They include diabetes, an advanced liver condition requiring a transplant in 2005, a history of ear infections in the past with a thickened tympanic membrane, as well as the Veteran's age.

Based on the overall evidence, including the new evidence recently associated with the file, and her own evaluations in the December 2015 examination, the examiner opined that the Veteran's sensorineural component of bilateral hearing loss is less likely than not related to military acoustic trauma.  She added that this is consistent with the November 2012 Hearing Loss and Tinnitus DBQ medical opinion that the Veteran's bilateral hearing loss is less likely caused by or a result of an event in military service, because the configuration of hearing loss shown on the audiogram is not consistent with acoustic trauma and his tinnitus is at least as likely as not associated with hearing loss.

In regard to tinnitus, the examiner noted once again that the Veteran reported the onset of tinnitus to be one year prior (2014).  The examiner's review of the record, including new evidence from 2010, again indicated inconsistent dates of onset reported by the Veteran, ranging from just after leaving service to sometime in 2008.  The examiner stated that the foregoing does not support the Veteran's current tinnitus being associated with military acoustic trauma, but rather being directly linked to hearing loss as a symptom.

In his June 2017 Appellate Brief, the Veteran contends that the opinion of his long-term care provider, Dr. P.P., is more probative than the December 2015 VA examiner.  He states that the examiner premised her opinion "in significant part" on the fact that the Veteran's induction and separation examinations did not reflect a threshold shift during service, when frequency-specific results pertaining to threshold shifts could not possibly be determined from the whispered voice test used in those examinations. 

The Board does not agree with this characterization of the December 2015 examiner's opinion.  She did not premise her opinion in significant part or otherwise on the above, but merely noted that the file did not contain frequency-specific hearing thresholds for those examinations and further noted that the Veteran scored 15/15 on the whispered and spoken voice tests.  Moreover, Dr. P.P. based his opinion that the Veteran's sensorineural hearing loss is consistent with a history of noise trauma and his tinnitus is common with noised-induced hearing loss solely on the Veteran's reports of noise exposure in service.  Repeating a reported history is not an adequate rational or explanation of this opinion, as it does not address why or provide a basis in clinical findings  for concluding that repeated noise exposure was significantly traumatic to result in hearing loss and tinnitus.  The existence of a correlation of the time and place of an event to a disability is not, in and of itself, probative of an etiological or causal relationship.

The Veteran further contends in his brief that the December 2015 examiner concedes that a mixed hearing loss includes a noise element, quoting her as noting that "exposure to noise can be a compounding factor and may further impair a person's hearing thresholds."  The Veteran adds that the examiner rejects this scenario in the Veteran's case without providing a reasonable explanation and her opinion, therefore, is conclusory.  

The Board does not read the examiner's rationale in the same way.  The examiner's reference to mixed hearing loss does not include a concession to exposure to noise as a compounding factor; the latter is an afterthought or additional observation, which is then dismissed, because of the summary of findings the examiner had just given as a rationale in the preceding sentences.  She specifically stated that the record indicated a steady decline in "both low, mid, and high frequency thresholds" and bilateral fluctuating mixed hearing loss, as well as her own findings of abnormal immittance in the December 2015 examination, are all inconsistent with noise trauma.  The December 2015 examiner repeated this again in her August 2016 addendum opinion, specifically referring to the above stated 2005 examination findings, the June 2010 otolaryngology consultation by Dr. P.P., the 2012 testing, and her own December 2015 findings.    

The other points in her rational supporting her opinion include the Veteran's other medical conditions of diabetes, an advanced liver condition requiring a transplant in 2005, a history of ear infections in the past with thickened tympanic membrane, and the Veteran's age, all of which can be associated with his current hearing loss and tinnitus and which the examiner could not rule out at that time.  

She made further reference to the November 2012 Hearing Loss and Tinnitus DBQ negative opinion, because the configuration of hearing loss shown on the audiogram, too, is not consistent with acoustic trauma.

The examiner's last point to complete her rationale restated the Veteran's inconsistent dates of the onset of tinnitus, as reported by him throughout the record, which suggested to the examiner that tinnitus is more likely as a symptom of hearing loss than a result of in-service acoustic trauma.  

The Board at this point notes that, although tinnitus is included as a chronic disease which might be afforded the presumption of service connection, the record does not provide evidence that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Indeed, as stated above, the Veteran himself provided varying reports as to the date of its onset and nothing in the record  substantiates the appearance of tinnitus within one year of separation.  Moreover, the record does not establish a continuity of symptomatology, as the Veteran service records generally and his induction and separation examinations in particular do not show that his disability was noted during service.  Additionally, his earliest treatment date for hearing loss, of which tinnitus is likely as symptom, appears to be in 2005, more than 40 years after separation, and there is no medical evidence or lay evidence specific enough to indicate a nexus between the Veteran's tinnitus and the appearance of symptoms prior to at least 2005.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)) ("[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology").

Lay Statements

The Board has considered the Veteran's February 2015, June 2012 and May 2010 statements, as well as the May 2010 statement of the Veteran's friend, J.K.  As stated earlier in this decision, lay people are competent to report on matters observed or within their personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Therefore, the Veteran and J.K. are competent to provide statements of symptoms which are observable to their senses and there is no reason to doubt their credibility.  However, they are not competent to diagnose or interpret accurately the origins or severity of the Veteran's audiological disabilities, particularly as this requires highly specialized knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Conclusion

The Board cannot render its own independent medical judgments and therefore, in the absence of an explicit indication in the contemporaneous evidence of continuous symptoms or an increase in severity, it must rely on medical opinions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  There is only the November 2010 medical opinion of Dr. P.P. in the evidence of record in support of the Veteran's claims and this opinion, as discussed above, does not provide an adequate rationale.  That opinion is contrary to the opinions of the November 2012 and December 2015 VA examiners, as well as the findings from the examinations in 2005, 2010, 2012, and 2015, based on which the December 2015 examiner formulated her opinion and addendum opinion.  As the December 2015 examiner in particular explained the reasons for her conclusions, based on a scrupulously accurate characterization of the evidence of record, her opinions are entitled to substantial probative weight.

For the reasons stated, the Board finds the record does not contain supporting medical findings or an adequate opinion that the Veteran's hearing loss and tinnitus were incurred in service as a result of trauma from repeated noise exposure, nor does the record reflect a continuity of symptomatology since separation from service.  

The Board has considered the benefit-of-the-doubt doctrine; however, the Board does not perceive an approximate balance of positive and negative evidence.  The preponderance of the evidence is against the claim, the doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


